NOTICE OF ALLOWABILITY
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the examiner wants to specifically note that the Hanson reference, offered by Applicant in the 11/29 Information Disclosure Statement does not teach the ”seat back positioning member rotatably disposed on the stroller frame” as required by the claims. The examiner doesn’t believe it would be obvious to modify Hanson such that the back support bar is removed and placed on the stroller frame. Additionally, the back support bar is not rotatably disposed in Hanson, requiring a further non-obvious modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EREZ GURARI/Primary Examiner, Art Unit 3614